 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ALLEN HAMMLER,                                     No. 2:19-cv-0245 CKD P
12                       Plaintiff,
13            v.                                        ORDER
14   DAVID BAUGHMAN, et al.,
15                       Defendants.
16

17            Plaintiff has filed a motion for extension of time to file an amended complaint. Good

18   cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for an extension of time (ECF No. 13) is granted.

20            2. Plaintiff is granted thirty days from the date of this order in which to file an amended

21   complaint. Plaintiff’s failure to file an amended complaint within 30 days will result in a

22   recommendation that this action be dismissed.

23            3. The Clerk of the Court is directed to send plaintiff a copy of his original complaint

24   filed February 6, 20019.

25   Dated: May 3, 2019
                                                       _____________________________________
26
                                                       CAROLYN K. DELANEY
27                                                     UNITED STATES MAGISTRATE JUDGE

28   1/bh/hamm0245.36
